Citation Nr: 1009145	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  04-37 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD) prior to 
July 23, 2008.

2.  Entitlement to an increased evaluation on excess of 20 
percent for chondromalacia, right patella, with degenerative 
changes.

3.  Entitlement to an increased evaluation on excess of 10 
percent for chondromalacia, left patella.

4.  Entitlement to an award of a total (100 percent) 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) prior to July 23, 
2008.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran apparently had active service from October 1968 
to July 1973.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which, in pertinent part, 
granted an increased evaluation from 30 percent to 50 percent 
for PTSD, and which granted an increased evaluation from 10 
percent to 20 percent for chondromalacia, right patella, and 
which denied an evaluation in excess of 10 percent for 
chondromalacia, left patella.  The Veteran timely disagreed 
with those determinations in July 2003.  After the RO issued 
a September 2004 statement of the case, the Veteran's timely 
substantive appeal was received in October 2004.  The Board 
Remanded the claims in May 2007.

Following the May 2007 Remand, the Veteran was awarded a 
total (100 percent) schedular evaluation for PTSD effective 
in July 2008.  The Veteran continues to disagree with the 
assignment of a 50 percent evaluation prior to July 23, 2008.  
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The Veteran has also asserted his inability to obtain, 
retain, and perform employment as the result of his service-
connected disabilities prior to July 23, 2008.  Interpreting 
the Veteran's claims in the light most favorable to him, he 
has raised a claim for TDIU.  The issue of entitlement to 
TDIU appears to be inextricably intertwined with the claim 
for an evaluation in excess of 50 percent for PTSD on appeal.  
This claim is addressed in the Remand, below.  

The Veteran was also granted service connection for diabetes 
mellitus following the by a rating decision issued in August 
2009.  The record before the Board does not reflect that the 
Veteran has disagreed with any aspect of the August 2009 
grant of service connection, and no claim regarding diabetes 
is before the Board.  

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted at the Atlanta, Georgia RO before the 
undersigned Veterans Law Judge in February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In July 2007, after the Board issued the May 2007 Remand, the 
Veteran notified VA that he had been awarded disability 
benefits by the Social Security Administration (SSA).  The 
SSA records have not been obtained.  The Board regrets the 
delay which may result from this Remand, but concludes that 
development is not complete until such records are obtained.  
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

As noted above, the evidence raises a claim for TDIU due to 
service-connected disabilities prior to July 23, 2008.  This 
claim is inextricably intertwined with the Veteran's claim 
for an evaluation in excess of 50 percent for PTSD prior to 
July 23, 2008.  This claim should be adjudicated with the 
claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's disability benefits 
application and records related to that 
application, including clinical records, from 
the Social Security Administration (SSA).  

2.  Afford the Veteran an opportunity to 
identify or provide any VA or non-VA clinical 
records not yet associated with the claims 
file which relate to the right knee, the left 
knee, or to identify or provide records 
relevant to the evaluation of PTSD or to the 
Veteran's employability prior to July 23, 
2008.  In particular, records as to when the 
Veteran last engaged in substantially gainful 
employment would be relevant to the claim for 
TDIU prior to July 23, 2008, if that 
information is not clearly identified in the 
records obtained from SSA.

3.  Obtain VA clinical records relating to the 
Veteran's knees from July 2008 to the present.  
Records regarding treatment of PTSD from July 
23, 2008 need not be associated with the 
claims files.

4.  After SSA provides the records requested 
above in paragraph #1, afford the Veteran VA 
examination of the knees.  The Veteran's 
claims folder and a complete copy of this 
remand must be provided to the examiner for 
review in conjunction with all examinations 
performed.  The examiner should discuss review 
of the relevant records, including records 
obtained from SSA pertinent to evaluation of 
the Veteran's knees, as well as discussion of 
February 2003 and July 2008 VA examination 
reports and records of treatment of the right 
knee with injections.  Any necessary 
diagnostic testing should be conducted.  The 
examiner should describe the radiologic 
findings for the right knee and for the left 
knee.  

(a)(i) The examiner should describe the 
Veteran's retained range of active motion in 
the right knee, and should state where the 
Veteran begins to have pain when performing 
range of motion.  The examiner should state 
whether the Veteran has additional limitation 
of retained range of motion of the right knee 
after repeated motions, and should state 
whether the Veteran has pain earlier along the 
range of motion after repetitive motion.  The 
examiner should describe the stability of the 
right knee and determine whether there is 
instability or subluxation, muscle atrophy, a 
flexion contracture, fatigue, weakness, or the 
like.  The examiner should describe any other 
functional limitation(s) of the right knee, 
and should address the Veteran's contentions 
that he requires assistance to come to a 
standing position.  
(ii)  The examiner should describe the 
industrial impairment resulting from the 
Veteran's right knee disability, that is, the 
examiner should describe how the service-
connected right knee disability impairs the 
Veteran's ability to perform tasks required 
for employment from sedentary employment to 
heavy manual labor.  The examiner should be 
asked to provide an opinion as to the extent 
of industrial impairment due to right knee 
disability prior to July 23, 2008.

(b)(i)  The examiner should describe the 
Veteran's retained range of active motion in 
the left knee, and should state where the 
Veteran begins to have pain when performing 
range of motion.  The examiner should state 
whether the Veteran has additional limitation 
of retained range of motion of the left knee 
after repeated motions, and should state 
whether the Veteran has pain earlier along the 
range of motion after repetitive motion.  The 
examiner should describe the stability of the 
left knee and determine whether there is 
instability or subluxation, muscle atrophy, 
hyperextension, locking, giving way, fatigue, 
weakness, or the like.  The examiner should 
describe any other functional limitation(s) of 
the left knee, and should address the 
Veteran's contentions that he requires 
assistance to come to a standing position.  
(ii)  The examiner should describe the 
industrial impairment resulting from the 
Veteran's left knee disability, that is, the 
examiner should describe how the service-
connected left knee disability impairs the 
Veteran's ability to perform tasks required 
for employment from sedentary employment to 
heavy manual labor.  The examiner should be 
asked to provide an opinion as to the extent 
of industrial impairment due to left knee 
disability prior to July 23, 2008.

5.  The Veteran should be afforded VA 
psychiatric examination.  The examiner should 
explain the Veteran's industrial impairment 
due to PTSD prior to July 23, 2008, by 
providing explanation as to the types of tasks 
the Veteran's PTSD caused which were required 
for the Veteran's usual employment, and 
describe the tasks generally required for 
employment that were impaired by the Veteran's 
PTSD prior to July 23, 2008.  

6.  When all directed development has been 
conducted, readjudication should be completed.  
After each of the claims for increased 
evaluations are readjudicated, the intertwined 
claim for TDIU should be adjudicated.  If such 
action does not resolve the appeal, a 
supplemental statement of the case should be 
issued to the Veteran and his representative.  
An appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


